Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 38 is objected to because of the following informalities: the phrase “said threshold value” in lines 10-11 should be amended to read –said at least one threshold--.  Appropriate correction is required.

Claim 41 is objected to because of the following informalities:  the phrase “near fall” in lines 8 and 11 should be amended to read –the near fall--.  Appropriate correction is required.

Claims 22-41 are objected to because of the following informalities:  the phrase “A method” in line 1 should be amended to read –The method--.  Appropriate correction is required.

Claim 34 is objected to because of the following informalities:  the phrase “a gait” in line 15 should be amended to read –the gait--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 38 recite the limitation “a threshold value” in line 14, this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art would not be able to know if the claimed “threshold value” in line 14 is the same and/or different than the claimed “said threshold value” in line 10 and claim 21. The scope of the claim remains indeterminate because of the claimed “threshold value” in line 14.

Claim 28 recites the limitation "said electronically comparing" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 28 recites the limitation "said measure of movement" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "said measure of maximum acceleration" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-31, 35-37 and 39 is/are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Mathie et al (US 2006/0270949).

As to claim 21, Mathie discloses a method of determining a near fall event (near falls and/or stumbling, par.73, par.125 and par.146), wherein a user recovers from a momentary loss of balance without falling (recovering from a stumble and not a fall, par.125 and par.146), the method comprising: 
electronically collecting movement data using a detector configured to measure acceleration of the user's body (collecting tri-axial acceleration using accelerometer in monitor 3 positioned around the waist/torso of subject 2, par.44 and par.84-90, fig.1-6); 
using a processor (processor in monitor 3, par.10, 44, par.84-89) in communication with said detector, electronically determining at least one movement parameter value from said data collected by said detector (significant parameters are extracted from the data obtained from the triaxial accelerometer and stored in a database, par.73 and/or determining acceleration in x, y and z directions, par.87-88, 106, 121, fig.2-4), wherein said at least one movement parameter value is based on an acceleration pattern (statistical normal values for each parameter, that are extracted from acceleration data, par.73, and pattern recognition data, par.132, fig.7); and 
using said processor, processing said at least one movement parameter value determined from said data collected using said detector to identify the near fall event, based on at least one threshold value (comparing acceleration in each direction to their designated thresholds to determine near fall/stumble, par.110-119, 121, 124-125 and par.146).

As to claim 22, Mathie discloses the method, wherein said at least one movement parameter value includes a measure of maximum acceleration (second acceleration threshold magnitude is designated which is representative of a maximum expected level of movement in subject 2 under non adverse conditions for when subject 2 is going from a disposition of being upright to a disposition of lying down, par.119). 

As to claim 23, Mathie discloses the method, wherein the method further comprises determining a fall (see whole document, par.60-62, par.83, par.116 and par.125-128, 145).

As to claim 24, Mathie discloses the method, wherein determining comprises matching a pattern with respect to time of the movement data with a reference pattern (classifying the movements to movement models using pattern recognition, par.81, par.132-134, as best seen in fig.7).

As to claim 25, Mathie discloses the method, wherein the reference pattern represents proper gait pattern (walking or sitting, etc., par.81, 1382-134, fig.7), an improper gait pattern (fall patterns, par.81, 132-134, fig.7), and gait pattern exhibiting at least one near fall (par.73, par.124-125 and par.146).

As to claim 26, Mathie discloses the method, wherein the matching classifies the data as exhibiting a fall, near fall or lack thereof (par.73, par.81, par.124-125 and par.132-134, fig.7).

As to claim 27, Mathie discloses the method, wherein the matching comprises at least one of correlation, cross-correlation, wavelets matching or neural networks ora combination thereof (par.132, fig.7).

As to claim 28, Mathie discloses the method, wherein said processing said at least one movement parameter value includes electronically comparing said at least one movement parameter value with the at least one threshold value, and wherein said electronically comparing comprises comparing said measure of movement in a substantially vertical direction with said at least one threshold value to identify the near fall event (comparing acceleration in Z-direction/vertical direction, par.88, 106 and 121, fig.2 and 5-6).
As to claim 29, Mathie discloses the method, wherein determining at least one movement parameter value from said data further includes determining a second movement parameter value (determining any of acceleration in x, y and/or z direction, par.89-90); wherein said processing said at least one movement parameter value includes processing at least a said second movement parameter value (determining significant parameters are extracted from the data obtained from the triaxial accelerometer from any of acceleration in x, y and/or z directions, par.73, par.87-88, 106, 123, fig.2-4); wherein comparing said at least one movement parameter value further includes comparing said second movement parameter value with a second threshold value (comparing acceleration in each direction to their designated thresholds, par.73, 110-119, 121, 123-125, and par.131); and wherein said method further includes counting at least the near fall event if a first movement parameter value exceeds a first threshold value and said second movement parameter value exceeds said second threshold value (the acceleration in each direction is compared to its designated threshold, par.73, 97, par, 119, 123-125, par.131 and par.146).

As to claim 30, Mathie discloses the method, wherein said second movement parameter value includes one of the group consisting of; a rate of change of acceleration, an angular velocity, an anterior-posterior acceleration, and a medio-lateral acceleration (par.87- 88, fig.2-6).

As to claim 31, Mathie discloses the method, wherein said at least one threshold value is a predetermined value (par.10, and par.18-28).
As to claim 35, Mathie discloses the method, wherein said at least one movement parameter value relates to movement in at least one of: a substantially an anterior-posterior direction and a substantially vertical direction (determining acceleration in x, y and/or z direction/vertical direction, par.89-90, par.106 and par.121, fig.2 and 5-6).

As to claim 36, Mathie discloses the method, wherein said using the processor includes electronically determining the at least one movement parameter value from collected acceleration data alone (the processor in monitor 3 only process data from the acceleration data, par.84-89, fig.1-3).

As to claim 37, Mathie discloses the method, wherein said momentary loss of balance is during a gait (par.8, par.130, par.135).

As to claim 39, Mathie discloses the method, electronically recording a magnitude of said near fall (determine acceleration magnitude, par.44, 51, 62, 97, par.124-125 and par.146).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathie et al (US 2006/0270949), in view of Najafi et al (US 8,206,325). 

Mathie discloses said counting of near falls provides quantifiable parameters for assessing a person (outputting an alarm to a care giver to help the subject, par.6, 129 and 141), but failed to explicitly teach the use of counting of a near falls provides a quantitative measure of effectiveness of therapeutic interventions.
 However Najafi discloses an analogous system that uses a wearable device with multi-axes accelerometers to monitor subject's posture/gait (Col.4, lines 20-50) that uses acceleration measurements to provides a quantitative measure of effectiveness of therapeutic interventions (Col.1, lines 33-61). 

As these types of quantitative measure of effectiveness of therapeutic interventions is well known in the art that is used to assist a patient's physical activity to prevent a risk of fall, so it would have been obvious to one having an ordinary skill in the art at the time the invention was made to use the measured acceleration/movement data when the patient is experiencing a risk of fall/near fall events taught by Mathie’s invention to obtain an assessment of the effects of new drugs or treatment as taught by Najafi’s invention, in order to obtain a useful data about the patient's treatment profile, so that the caregiver or therapist adjust the patient's treatment process to better assist the patient and prevent the risk of falling.


Claims 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathie et al (US 2006/0270949), in view of Ten Kate et al (US 2011/0152727).

 Mathie discloses the invention substantially as claimed above, but failed to explicitly teach wherein said movement data includes cyclic acceleration data and electronically determining comprises: determining from said acceleration data periods of cycles and identifying a gait irregularity when a period of a cycle exceeds a threshold.

However Ten Kate discloses an analogous ambulatory device to detect falls, wherein wherein said movement data includes cyclic acceleration data (cycles of steps, Par.51 - 52); wherein said electronically determining the at least one movement parameter value comprises: determining from said acceleration data periods of cycles (Par.51-52); and identifying a gait irregularity when a period of a cycle exceeds a threshold (Par.51-54),
wherein said cyclic acceleration data includes peaks (par.51-54); and 
electronically determining comprises: determining from said acceleration data periods between said peaks (Par.51); and identifying a gait irregularity when a period between said peaks exceeds a threshold (Par.51-54);
wherein each cycle including a cycle shape (cycles of steps, Par.51-52, Fig.1); and  wherein said electronically determining comprises at least one of: 
(a) determining from said acceleration data periods between said peaks (Par.51-52); and identifying a gait irregularity when at lest one of: 
a period between said peaks exceeds a threshold (Par.51-54),
a cycle shape varies above a threshold;
(b) determining from said acceleration data a cross-correlation between cycles (par.51); and identifying a gait irregularity when the cross-correlation between cycles exceeds a threshold (par.51); and 
(c) determining from said data an acceleration frequency spread (Par.53); and identifying an irregularity of the gait from said acceleration frequency spread (par.53).

As these types of acceleration cyclic data and steps related data are well known in the art to determine falls/near falls so it would have been obvious to one having an ordinary skill in the art at the time the invention was made to collect/determine these types of data by the monitor device taught by Mathie’s invention, as taught by Ten Kate invention, in order to accurately determine a positive occurrence of a fall/near fall, and prove more reliable information/alarm to a caregiver.

Allowable Subject Matter
Claims 38 and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791